People v Shellman (2015 NY Slip Op 09217)





People v Shellman


2015 NY Slip Op 09217


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


16412 30114/13

[*1] The People of the State of New York, Respondent,
vEddie Shellman Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for respondent.

Order, Supreme Court, New York County (Anthony J. Ferrara, J.), entered on or about August 20, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the guidelines, or did not warrant a downward departure given the seriousness of the underlying conduct, in which defendant abused his position of authority by repeatedly engaging in sexual activity with his 13-year-old dance student (see e.g People v Brown, 122 AD3d 536 [1st Dept 2014], lv denied 24 NY3d 915 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK